Cooper, Judge,
concurring specially.
I concur with the majority’s conclusion that the trial court erred in granting Patrick’s motion to suppress, but write separately because I reach the same conclusion in a different way. The majority relies on State v. Billoups, 191 Ga. App. 834 (383 SE2d 198) (1989), in which this court concluded that where a man, conversing with another man during the early morning hours in a “highly drug populated area,” broke and ran upon seeing police officers, the officers from whom he ran had probable cause to believe that he was in possession of contraband. Because I strongly disagree with the holding in Billoups, I cannot concur fully with the majority opinion. However, in the case at bar, the record shows that the officers received a complaint about drugdealing at a specific housing project; that the officers observed appellee run away as they approached; that as the officers chased appellee he discarded a plastic bag which appeared to be crack cocaine; that as the officers continued chasing appellee he discarded another bag which contained money. Based on these facts, I conclude that the officers had a reasonable suspicion to believe that Patrick was involved in criminal activity and were justified in stopping appellee. *89However, in the absence of such a justifiable suspicion, I could not conclude that a person’s mere presence in a “highly drug populated area” and subsequent flight upon seeing police, provides any basis for any kind of police-citizen encounter other than, at most, a verbal encounter involving no coercion or detention. ^
Decided March 16, 1990
Rehearing denied March 26, 1990
Michael C. Eubanks, District Attorney, Richard E. Thomas, Barbara A. Smith, Assistant District Attorneys, for appellant.
Bobby H. Barton, for appellee.